 

Exhibit 10.1

 



 

FIRST AMENDMENT TO RESTRUCTURING AGREEMENT

 

This FIRST AMENDMENT TO RESTRUCTURING AGREEMENT (this “FIRST Amendment”) is
dated as of March 31, 2017 among Inventergy Global, Inc., a Delaware corporation
(“Parent”), Inventergy, Inc. (“Owner”, and, collectively, the “Company”), DBD
Credit Funding, LLC as collateral agent (the “Collateral Agent”), and the
“Investors” listed on the signature pages hereto (the “Investors”), and amends
that certain Restructuring Agreement between the Company, the Collateral Agent
and the Investors dated as of December 22, 2016 (the “Agreement”). Capitalized
terms used and not otherwise defined in this First Amendment shall have the
meanings specified in the Agreement.

 

WHEREAS, all Required Approvals other than those under the Panasonic PPA and the
Huawei PRAA have been obtained, and

 

WHEREAS, the Company and the Collateral Agent require additional time to
complete the Required Approvals of Panasonic and Huawei.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Amendments. The Agreement shall be amended as follows:

 

Section 2.5.2 of the Agreement shall be amended and restated as follows: “Unless
otherwise agreed by the Investors, the SPE Structure shall be in full force and
effect, and all such the Required Approvals and other consents referenced in
Section 2.5.1 shall have been secured, no later than April 30, 2017; provided,
that if despite the Company’s having fully complied with Section 2.5.1, the
Company has failed to secure such Required Approvals and other consents by April
30, 2017, such failure shall constitute an Event of Default, but shall not, in
and of itself, constitute a Recourse Trigger.”

 

Section 2.9 of the Agreement shall be amended and restated as follows:

 

“2.9. Existing Agreement.

 

2.9.1.    Effective as of the Amendment Effective Date, Section 2.2.4.3 of the
Existing Agreement is hereby amended and restated as follows:

 

“2.2.4.3 Amortization. Commencing on the earlier of (x) May 1, 2017 and (y) the
Termination Date, the Company shall make monthly amortization payments on the
Notes in an amount, as of the date of such payment, equal to (x) the then
outstanding principal amount divided by (y) the number of months left until the
Maturity Date. The amount of the monthly amortization payment shall be
calculated by the Company, and provided to the Collateral Agent for review,

 

 

 

 

initially prior to the first such payment and recalculated following any
optional or mandatory prepayment”.

 

2.9.2.    Effective as of the Amendment Effective Date, Section 6.10 of the
Existing Agreement is hereby amended and restated as follows:

 

“6.10 Minimum Liquidity. The Company shall maintain not less than (x) One
Million Dollars ($1,000,000) in unrestricted cash and Cash Equivalents
(“Liquidity”) from the Closing Date through November 1, 2015, (y) Two Hundred
Thousand Dollars ($200,000) in Liquidity from March 1, 2016 through June 30,
2016, and (z) One Million Dollars ($1,000,000) in Liquidity from and after the
earlier of (x) May 1, 2017 and (y) the Termination Date, in each case not
including amounts on deposit in the Cash Collateral Account except to the extent
the Company is entitled to such amounts and shall provide weekly certifications
demonstrating the Company’s Liquidity. Commencing the Termination Date, such
certifications demonstrating the Company’s Liquidity shall be provided by 5:00
p.m. PST on each Friday (or, if Friday is a bank holiday, on the immediately
preceding day that is not a bank holiday), shall show Liquidity on that day and
shall be accompanied by evidence satisfactory to the Collateral Agent.”

 

Section 6.2.2 of the Agreement shall be amended and restated as follows:

 

“The Company shall have obtained all of the Required Approvals, including
shareholder consent to the assignment of the Patents, other than the Required
Approvals under the Panasonic PPA and the Huawei PRAA on or before March 31,
2017, and shall have obtained the Required Approvals under the Panasonic PPA and
the Huawei PRAA on or before April 30, 2017.”

 

Section 6.2.3 of the Agreement shall be amended and restated as follows:

 

“The Restructuring (including the contribution of the Patents to the SPE
Structure) shall have been consummated on or before April 30, 2017.”

 

The last paragraph of Section 6.2 of the Agreement shall be amended to replace
the phrase “March 31, 2017” with “April 30, 2017”.

 

Section 2. Effectiveness.

 

The effectiveness of this First Amendment is subject to:

 

1.   The receipt by the Collateral Agent of the following: (i) fully executed
copies of this First Amendment and (ii) an officer’s certificate from an
Authorized Officer of the Company certifying that the representations and
warranties of the Company contained in this Agreement are true and correct as of
the date hereof in all material respects, and that there exists no Default or
Event of Default, after giving effect to this First Amendment; and

  

 

 



 

2.   The Company’s payment of all fees and expenses (including attorneys’ fees)
to the extent invoiced on or before the date hereof (including, without
limitation, reasonable fees and disbursements of Ropes & Gray LLP) incurred by
the Collateral Agent in connection with the preparation, negotiation, execution
and delivery of this First Amendment and expenses that have accrued to date in
connection with the consent and structuring process or otherwise owing under the
Agreement; provided, that the Company agrees to promptly pay any additional such
amounts invoiced following the effectiveness of the First Amendment.

 

3.   The receipt by the Collateral Agent of (i) evidence and certifications
satisfactory to it that all shareholder approvals and other corporate
authorizations necessary or advisable for the Restructuring (including the
contribution of the Patents to the SPE Structure) shall have been obtained and
shall remain in full force and effect and (ii) fully executed copies of all
other Required Approvals, other than the Required Approvals under the Panasonic
PPA and the Huawei PRAA.

 

Section 3. Miscellaneous. Except as specifically amended or waived above, the
Agreement and the other Documents shall remain unchanged and in full force and
effect and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this First Amendment shall not operate as a waiver of any
right, power or remedy of the Collateral Agent or any Purchaser under the
Agreement or any Document, nor constitute a waiver of any provision of the
Agreement or any Document, except as specifically provided by this First
Amendment. This First Amendment is a Document, and a part of the Agreement, for
all purposes of the Agreement. This First Amendment may be executed in any
number of counterparts, and by different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of a counterpart signature page
by facsimile transmission or by e-mail transmission of an Adobe portable
document format file (also known as a “PDF” file) shall be effective as delivery
of a manually executed counterpart signature page. Section headings used in this
First Amendment are for reference only and shall not affect the construction of
this First Amendment.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 



        Investors:           CF DB EZ LLC                 /s/ Constantine M.
Dakolias     By: Constantine M. Dakolias     Title: President          
Collateral Agent:           DBD Credit Funding LLC                 /s/
Constantine M. Dakolias     By: Constantine M. Dakolias     Title: President  



 



 

 

 





  Company:           INVENTERGY GLOBAL, INC.                 /s/ Joseph W.
Beyers     By: Joseph W. Beyers     Title: Chairman & CEO              
INVENTERGY, INC.                 /s/ Joseph W. Beyers     By: Joseph W. Beyers  
  Title: Chairman & CEO                 EON COMMUNICATIONS SYSTEMS, INC.        
        /s/ Joseph W. Beyers     By: Joseph W. Beyers     Title: Chairman & CEO
                INVENTERGY HOLDING, LLC                 /s/ Joseph W. Beyers    
By: Joseph W. Beyers     Title: Chairman & CEO                 INVENTERGY
INNOVATIONS, LLC                 /s/ Joseph W. Beyers     By: Joseph W. Beyers  
  Title: Chairman & CEO                 INVENTERGY IOT, LLC                 /s/
Joseph W. Beyers     By: Joseph W. Beyers     Title: Chairman & CEO  

 



 

 

 



  INVENTERGY LBS, LLC           /s/ Joseph W. Beyers     By: Joseph W. Beyers  
  Title: Chairman & CEO  



 



 

 